Citation Nr: 9901413	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-18 304	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cancer of the 
colon.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include hypertension.  

3.  Entitlement to an increased rating for residuals of a 
subtotal gastrectomy, currently evaluated as 40 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from November 1945 to April 
1947.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The case was subsequently transferred to the RO 
in Montgomery, Alabama.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran was treated and given 
medication for hypertension, which was manifested by chest 
pain, during active service.  It is also asserted that VA 
physicians have informed the veteran that his service-
connected residuals of a subtotal gastrectomy have caused or 
contributed to, or aggravated, his arteriosclerotic heart 
disease and cancer of the colon (for which he has had a 
colonic resection).  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims of entitlement to service connection for cancer of the 
colon and arteriosclerotic heart disease, to include 
hypertension, are well grounded.  It is also the decision of 
the Board that the preponderance of the evidence is against 
the claim for an increased rating for residuals of a subtotal 
gastrectomy.  


FINDINGS OF FACT

1.  The veteran had active service from November 1945 to 
April 1947.  

2.  The veterans chest pain during service was due to a 
chest wall injury and all blood pressure reading during 
service were within normal limits and neither cancer of the 
colon nor hypertension were demonstrated within the first 
post-service year.  

3.  Hypertension, as well as diabetes mellitus, was first 
diagnosed in 1981.  

4.  Cancer of the colon is not shown to pre-date the 
veterans earliest treatment therefor in 1986.  

5.  The veteran is not shown by competent medical evidence to 
have hypertension of service origin or to have 
arteriosclerotic heart disease, hypertension, or cancer of 
the colon secondary to his service-connected residuals of a 
subtotal gastrectomy, nor are these disorders shown by 
competent medical evidence to be aggravated by the service-
connected residuals of a subtotal gastrectomy.  

6.  The service-connected postgastrectomy syndrome is 
manifested by dumping syndrome with diarrhea, constipation, 
nausea, vomiting, or faintness which occur immediately after 
eating, and circulatory disturbance but there is no evidence 
of weight loss, malnutrition or anemia due to postgastrectomy 
syndrome.  The subtotal gastrectomy is not productive of more 
than moderate impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not presented well grounded claims of 
entitlement to service connection for hypertension of service 
origin or for cancer of the colon or arteriosclerotic heart 
disease, to include hypertension, secondary to service-
connected residuals of a subtotal gastrectomy.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  An evaluation in excess of 40 percent for residuals of a 
subtotal gastrectomy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.§§ 4.2, 4.7, 4.21, 4.111, 4.112, 
4.113, Diagnostic Code 7308 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Generally, to establish 
service connection there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b), is that there may be a "chronic" disease, 
e.g., such as cancer, heart disease, or hypertension, which 
(1) manifests and is identified as such in service (or under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309 develops to a degree of 10 percent or more within one 
year from discharge from a period of service of 90 days or 
more, even if there is no inservice evidence thereof) and the 
same condition currently exists; or (2) a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury, 38 
C.F.R. § 3.310(a), or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, prior to an adjudication on the merits of a claim, 
a person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although a claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
With respect to establishing a well grounded claim, the 
doctrine of resolving the benefit of the doubt in favor of a 
claimant, contained in 38 U.S.C.A. § 5107(b) (West 1991), is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); and 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  Likewise, 
the duty to assist in developing evidence in support of a 
claim under 38 U.S.C.A. § 5107(a) does not attach until 
after a well grounded claim is submitted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gowen v. Derwinski, 3 Vet. 
App. 286, 289 (1992); and Grossmand v. Principi, 3 Vet. 
App.  445, 447 (1992).  

In Jones v. Brown, 7 Vet. App. 134, 137 (1994), citing Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that where 
medical causation is the determinative issue, competent 
medical evidence that a claim is plausible or possible is 
required), it was held that more than lay assertion and 
testimony are needed to establish that a claim that a 
service-connected disorder caused a disability for which 
service connection is claimed under the prior holding in.  In 
such a case, the veteran must present medical evidence to 
render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  

Here, although the veteran testified that cancer of the colon 
and arteriosclerotic heart disease first manifested many 
years after military service, he testified at the April 1998 
videoconference hearing that while on active duty he sought 
treatment and received medication while stationed in Germany 
for hypertension which was manifested by chest pain.  
However, the service medical records reflect that such 
treatment in Germany in 1946 was for chest wall pain stemming 
from an injury which caused a chest wall contusion and 
suspected rib fractures (which were never documented by X-
rays).  Indeed, the service medical records do not reflect 
any elevated blood pressure readings or that he was 
evaluated, observed or treated for, or diagnosed as having, 
hypertension.  Rather, hypertension is not shown to antedate 
his hospitalization in April 1981 for a snakebite, when 
diabetes mellitus is also first shown.  Likewise, cancer of 
the colon is not shown to antedate 1986 and any 
arteriosclerotic heart disease which he now has is not shown 
to be of other than recent onset.  

The only support for the claim of an etiological relationship 
between the service-connected residuals of a subtotal 
gastrectomy, which was performed in 1950, and cancer of the 
colon and arteriosclerotic heart disease, to include 
hypertension, is the veterans testimony at the July 1997 RO 
hearing and the April 1998 videoconference.  Some of the 
veterans testimony at these hearings indicates that VA 
physicians had informed him that the service-connected 
residuals of a subtotal gastrectomy had caused or contributed 
to the development of colon cancer and heart disease (page 13 
of the 1997 hearing and pages 5 and 6 of the 1998 
videoconference).  On the other hand, at the July 1997 RO 
hearing the veteran specifically testified that VA physicians 
had not stated to him that the subtotal gastrectomy residuals 
had caused the colon cancer or heart disease but had 
aggravated them (page 20).  

Regardless of what the veteran has stated he was told by 
physicians, such lay testimony, even though under oath, is 
not competent medical evidence.  

For well-groundedness, a lay statement of what a doctor 
purportedly said is not requisite medical evidence of a 
medical diagnosis or of medical causation or etiology.  
Warren v. Brown, 6 Vet. App. 4 (1993) and Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  While double hearsay may be 
used in VA claims-adjudication, when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, 
and filtered through layman's sensibilities, such evidence is 
too attenuated and inherently unreliable to constitute 
'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The only competent medical evidence on file as to any medical 
relationship between the service-connected subtotal 
gastrectomy residuals and the claimed colon cancer and heart 
disease is the VA examination in August 1996.  At that time, 
the diagnoses were (1) status post myocardial infarction  
Class II heart disease, (2) cancer of the colon in remission 
[following colon resection during VA hospitalization in July 
and August 1986], (3) partial gastrectomy with dumping 
syndrome, and (4) diagnoses numbers 1 and 2 are not related 
to SC [sic] condition.  Here, the veterans only service-
connected disabilities are the subtotal gastrectomy 
residuals, rated 40 percent disabling.  

In sum, while the veteran maintains that there is a 
relationship, his lay assertions, standing alone, are not 
competent evidence to establish the medical nexus that is 
required to establish a well grounded claim of service 
connection on a secondary basis.  He simply lacks the 
expertise to make such a determination, and there is no 
evidence which would even suggest such a link.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992), Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Therefore, it is the 
finding of the Board that the veteran has not submitted a 
plausible claim of entitlement to service connection for 
arteriosclerotic heart disease, to include hypertension, or 
cancer of the colon secondary to service-connected residuals 
of a subtotal gastrectomy.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the statement of the case (SOC) and the subsequent 
supplemental SOC in which the appellant was informed that the 
reasons for the denial of his claim was that there was no 
medical evidence of the required relationship.  Furthermore, 
by this decision, the undersigned informs the veteran that 
competent medical evidence of such relationship is required 
to establish a well-grounded claim.  


Increased Rating

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  Here, it is the determination of the 
Board that the evidentiary record is sufficient both in scope 
and in depth for a fair, impartial, and fully informed 
appellate decision.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.  Minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112.  

A vagotomy with pyloroplasty or gastroenterostomy followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention warrants an 
evaluation of 40 percent, which is the highest rating 
assignable under 38 C.F.R. § 4.114, Diagnostic Code 7348.  

A 20 percent evaluation is warranted for postgastrectomy 
syndrome with mild impairment with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  When moderate 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 40 percent rating is warranted.  
When severe, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.114, DC 7308.  

Under 38 C.F.R. § 4.114, DC 7305, a 40 percent rating is 
warranted for moderately severe duodenal ulcer disease, which 
is less than severe, but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least 4 or 
more times yearly.  A 60 percent rating is warranted when the 
impairment is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  


Background

During VA hospitalization in July 1949 the veteran had 
exploration and simple repair of a ruptured gastric ulcer and 
during VA hospitalization in February 1950 he had a surgical 
repair of a perforated peptic ulcer.  This was followed by a 
subtotal gastrectomy with anterior anastomosis during VA 
hospitalization in June 1950.  

A VA Board of three physicians opined in March 1951 that the 
veterans ulcer disease had manifested within the presumptive 
period and an April 1951 rating action granted service 
connection for residuals of a subtotal gastrectomy and 
assigned a 40 percent rating, effective April 12, 1951, which 
has remained in effect since then.  

During VA hospitalization in September and October 1965 the 
veteran weighted 161 lbs. and during VA hospitalization from 
July to September 1967 he weighted 194 lbs.  

Since VA hospitalization in February and March 1982 the 
veteran had been on dietary caloric limitation due to 
diabetes and on a low sodium diet due to hypertension.  Also, 
the records reflect that he has been insulin dependent, due 
to diabetes mellitus, since VA hospitalization in June 1982.  

During VA hospitalization in August 1985, it was noted that 
the veteran had old dumping syndrome associated with the post 
gastrectomy, with periodic episodes of diarrhea, but he had 
diarrhea associated with colon cancer when admitted for VA 
hospitalization in July and August 1986.  During the latter 
hospitalization he weighted 202 lbs. and was well developed 
and well nourished.  

Records of VA hospitalizations in the late 1980s and early 
1990s reflect a focus on observation and evaluation for any 
possible recurrence of the cancer of the colon, following 
resection of the colon in 1986.  

During VA hospitalization in September 1993, the veteran 
complained of intermittent pain in the left side of his 
abdomen and several episodes of rectal bleeding but there had 
been no weight loss.  The discharge diagnoses included small 
colonic polyps.  

On VA examination in August 1996, the veterans complaints 
included stomach trouble.  He weighed 200 lbs. and his 
maximum weight in the past year had been 206 lbs.  His build 
and state of nutrition were good.  He reported having a 
sick stomach all of the time, together with pain in his 
stomach.  He took Zantac and antacids.  His bowel movements 
were normal.  He became nauseous after meals and could not 
eat onions or spicy foods.  The diagnoses included partial 
gastrectomy with dumping syndrome.  

VA outpatient treatment (VAOPT) records of 1996 reflect that 
an August 1996 esophagogastroduodenoscopy revealed that the 
veteran had about 1/3 of his stomach intact.  The diagnoses 
were status post subtotal gastrectomy with Billroth II 
anastomosis which is okay, bile reflux gastritis, and 
questionable gastroparesis.  VAOPT records of 1996 and 1997 
reflect that the veterans weight ranged from a low of 192 
lbs. in February 1996 to a maximum of 210 lbs. in April 1997.  

At the July  1997 RO hearing the veteran testified that while 
it had been recommended that he eat 6 daily meals due to his 
gastrectomy, he ate only 3 times daily (pages 2 and 3).  
After eating his stomach became upset and had a burning 
sensation (page 4).  About 3 or 4 times weekly he would vomit 
after eating and would sometimes feel nauseous and sometimes 
lose consciousness (page 5).  After eating he sometimes had 
either diarrhea or constipation (page 6).  He felt that he 
had lost weight and now weighed between 208 and 210 lbs. 
(page 8).  His weight could vary by about 3 or 4 lbs. (page 
9).  He had taken medication for anemia in the past but was 
no longer anemic (pages 9 through 11).  He took Milk of 
Magnesia for control of diarrhea (page 11).  He sometimes had 
a sugar reaction when eating, and sometimes when not eating 
(page 12).  He had an average of 4 bowel movements daily 
(page 16).  He use to take Zantac but was switched to Pepcid, 
which he took 2 or 3 times weekly (pages 19 and 20).  

At the April 1998 videoconference the veteran testified that 
VA physicians had indicated that his post gastrectomy had 
worsened (page 2).  He received monthly VA treatment (page 
3).  He felt fatigued all of the time and had bouts of 
diarrhea about 6 to 8 weeks apart (page 4).  He ate only 4 
meals daily and he had postprandial nausea, sweating, and 
diarrhea (page 8).  His weight fluctuated between 190 and 210 
lbs. and currently weighed 205 lbs. (page 9).  

Analysis

While the veteran has placed emphasis on his weight, and 
although his weight may fluctuate, no significant weight loss 
is demonstrated.  Likewise, there is no malnutrition or 
anemia.  He does have characteristic symptoms of post 
gastrectomy syndrome with postprandial nausea, sweating, 
diarrhea, and faintness.  

Also, he has been placed on a dietary regimen due to the post 
gastrectomy but by his own admission he does not find it 
necessary to adhere to eating six meals daily.  The remainder 
of his dietary regimen, except for avoiding onions and spicy 
foods, is required due to nonservice-connected diabetes 
mellitus and hypertension.  There is also some evidence of 
rectal bleeding in recent years but this also is not due to 
the service-connected post gastrectomy but is due to 
nonservice-connected colonic polyps.  

Thus, in light of the absence of clinical evidence of weight 
loss and anemia, required under DCs 7305 and 7308 for both 
the 40 and 60 percent ratings, and the absence of 
malnutrition, required for a 60 percent rating under DC 7308, 
it is the decision of the Board that a 60 percent rating for 
residuals of a subtotal gastrectomy is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board does not find that the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
There is no evidence of frequent periods of hospitalization 
or marked interference with employment.  Hence, referral by 
the RO to the Chief Benefits Director of VAs Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the evidence is against the claim 
for an increased rating and, thus, there is no doubt to be 
resolved.  


ORDER

The claim for entitlement to service connection for cancer of 
the colon is denied as not well grounded.

The claim for entitlement to service connection for 
arteriosclerotic heart, to include hypertension is denied as 
not well grounded.  

The claim for an increased rating for residuals of a subtotal 
gastrectomy is denied.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
